Citation Nr: 1521473	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-46 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for sliding hiatal hernia and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to July 1992 and from January 1997 to February 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As a preliminary matter, the Board notes that the above-captioned claim was certified to the Board for appellate review in January 2011.  While the claim was pending before the Board, the RO again undertook to develop the Veteran's increased rating claim for sliding hiatal hernia and GERD.  In doing so, the RO provided the Veteran with another VA examination in July 2014.  In August 2014, the RO issued another rating decision confirming and continuing the 10 percent disability rating assigned to the Veteran's sliding hiatal hernia and GERD.  As this additional evidence has been considered by the RO, the Board finds no prejudice in proceeding with the adjudication of the above-captioned claim, to include consideration of the July 2014 VA examination report obtained pursuant to the RO's additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's sliding hiatal hernia and GERD were manifested by epigastric burning, reflux, and a sour taste in the posterior pharynx, all of which have been well controlled by daily medication.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for sliding hiatal hernia and GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the above-captioned claim, the RO's August 2009 letter to the Veteran contained the requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that in February 2010, the Veteran indicated that he received treatment for his hiatal hernia and GERD from a private physician in Beaufort, South Carolina, and once visited the emergency room at Beaufort Memorial Hospital.  The Veteran also submitted an unsigned Authorization and Consent to Release Information (VA Form 21-4142) for the private physician.  In May 2010, the RO sent the Veteran two additional authorization forms and requested that he return them completed and signed.  The record shows that the Veteran submitted records from this private physician; however, he did not return a signed authorization for Beaufort Memorial Hospital.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence).  Accordingly, the Board is satisfied that VA has made reasonable efforts to obtain the Veteran's private treatment records.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in August 2009 and July 2014.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
Diseases of the digestive system, particularly within the abdomen, which, while differing in the site and pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2014).  Consequently, certain co-existing diseases of the digestive system do not lend themselves to separate ratings without violating the principle against pyramiding.  See 38 C.F.R. § 4.113 (evaluating the same disability under various diagnoses, which is known as "pyramiding," is to be avoided).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 are not to be separately rated but, rather, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevations.  38 C.F.R. § 4.114.  

In a September 2006 rating decision, service connection was granted for sliding hiatal hernia and GERD, to which a single 10 percent disability rating was assigned, effective February 6, 2006.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  In August 2009, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his sliding hiatal hernia and GERD, which was denied in a January 2010 rating decision.  Thereafter, the Veteran perfected an appeal.

Pursuant to Diagnostic Code 7346, a 10 percent disability rating is assigned for hiatal hernia with two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Id.

A July 2008 private treatment record indicates that the Veteran was referred from the emergency room after complaints of lower abdominal pain, altered bowel function, and a low grade fever the previous week.  The record shows that imaging studies performed at the hospital revealed mild diverticulitis.  The treatment provider noted that the Veteran's symptoms were "much better" after taking Metronidazole and Cipro.  The Veteran denied symptoms of nausea, vomiting, fever, or chills.  A physical examination revealed no abdominal masses or hernias.  The impression was a mild index attack of diverticulitis.  The treatment provider advised the Veteran to quit smoking, avoid nonsteroidal anti-inflammatory drugs, continue Flagyl and Cipro for ten additional days, and possibly return for a colonoscopy in the near future to confirm the extent of the disease.

A September 2008 private treatment record indicates that the Veteran underwent a colonoscopy, which indicated that the caput, ascending colon mucosa, hepatic flexure, transverse, and splenic flexure were all normal.  The descending colon demonstrated numerous diverticular, mild to moderate muscular hypertrophy, and mycosis.  The treatment provider confirmed the diagnosis of diverticular disease and advised the Veteran of conservative treatment measures.

A December 2008 private treatment record indicates that the Veteran's reflux was better after taking Nexium, and he had no further diverticulitis attacks.  The assessment was stable diverticular disease and controlled reflux.

During an August 2009 VA examination, the Veteran reported symptoms of epigastric burning and a sour taste in the posterior pharynx.  He indicated that his symptoms occurred daily if he did not take Nexium for relief, but occurred rarely while taking daily medication.  The record shows that the Veteran was never hospitalized or missed work due to his symptoms.  He reported watching his diet and sleeping with his head elevated.  The Veteran's weight was stable, and he denied any melena or hematemesis.  A physical examination revealed a normal abdomen to inspection and percussion, and bowel sounds were present in all four quadrants.  There were no lumps, masses, or hepatosplenomegaly.  The examiner provided diagnoses of GERD and hiatal hernia.

In a February 2010 written statement, the Veteran indicated that he has not received medical treatment for his GERD and hiatal hernia since his physician moved out of state.  He also stated that when he did not take his medication twice daily, he experienced "acid attacks" and pain in the throat and stomach.  

In a written statement received in November 2010, the Veteran expressed his belief that his symptoms warranted a higher disability rating because he was only taking Nexium (or a similar medication) two or three times per week when service connection was initially granted.  Subsequently, the Veteran started taking medication on a daily basis in order to control his symptoms.  He indicated that if he missed a dose, his stomach burned, and he had to lie down.

During a July 2014 VA examination, the Veteran reported symptoms of reflux, which were well controlled by taking 400 milligrams of Pantoprazole daily.  The examiner noted that the Veteran had upper gastrointestinal radiographic studies performed in 2006, which led to diagnoses of GERD and hiatal hernia.  A physical examination revealed no evidence of esophageal stricture, spasm of esophagus, an acquired diverticulum of the esophagus, or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his diagnoses.  It was noted that the Veteran's symptoms did not affect his ability to work.  

As noted above, the Veteran's service-connected hiatal hernia and GERD have been assigned a single 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A review of the record reveals that throughout the pendency of this appeal, the Veteran's hiatal hernia and GERD were manifested by epigastric burning, reflux, and a sour taste in the posterior pharynx, all of which have been well controlled by daily medication.  Although the Veteran reported occasional throat and abdominal pain when he did not take his medication, the evidence of record shows no complaints of or treatment for such pain throughout the appeal period and shows a single complaint of lower abdominal pain in July 2008, which was reportedly "much better" a week after starting medication.   Thus, the evidence of record does not demonstrate symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Accordingly, the Board finds that a 30 percent disability rating is not warranted for any distinct period during the pendency of this appeal.  See Id.; Hart, 21 Vet. App. at 509-10.  Likewise, the evidence does not support a finding that the Veteran's hiatal hernia and GERD produced symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Accordingly, the Board finds that a 60 percent disability rating is not warranted for any distinct period during the pendency of this appeal.  See Id.; Hart, 21 Vet. App. at 509-10.

The Board notes that the Veteran has also received a diagnosis of diverticulitis, which he contends is related to his service-connected hiatal hernia and GERD.  However, as previously noted, ratings for certain diseases of the digestive system, including hiatal hernia and diverticulitis, are not to be rated separately but, rather, are assigned a single rating under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevations.  38 C.F.R. § 4.114.  The Rating Schedule instructs that diverticulitis is to be rated as for irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending upon the predominate disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327.  The record shows that the Veteran experienced a mild index diverticulitis attack in July 2008, which improved with medication.  There is no evidence that the Veteran had any symptoms contemplated by the criteria for rating irritable colon syndrome, peritoneal adhesions, or ulcerative colitis.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7301, 7323.  Thus, the Board finds that the Veteran's symptoms are properly rated under Diagnostic Code 7346, relating to hiatal hernia.  Furthermore, the Board finds that there is no evidence to support a finding that any symptoms of diverticulitis resulted in an increase in the overall severity of the Veteran's disability.  Thus, an elevation to the next higher rating is not warranted based on a diagnosis of diverticulitis.  See 38 C.F.R. § 4.114.

The Board has also considered whether the Veteran's service-connected hiatal hernia and GERD warrant a higher disability rating under an alternative diagnostic code.  However, the evidence of record does not show any symptoms contemplated by the rating criteria for any disease of the digestive system which would warrant a higher disability rating.  See 38 C.F.R. § 4.114.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected disabilities are evaluated specifically contemplate the level of occupational and social impairment caused by his service-connected hiatal hernia and GERD.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Throughout the pendency of this appeal, the Veteran's hiatal hernia and GERD were manifested by epigastric burning, reflux, and a sour taste in the posterior pharynx, all of which have been well controlled by daily medication.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the above-referenced rating assigned for these disabilities.   

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record or the Veteran.  In this case, the Veteran has not asserted, and the record does not reflect, that the Veteran is rendered unemployable due to the disabilities at issue.  Indeed, during an August 2009 VA examination, the Veteran denied ever missing work due to his symptoms.  Likewise, the July 2014 VA examiner noted that the Veteran's hiatal hernia and GERD did not impact his ability to work.  As such, the issue is not for consideration.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected hiatal hernia and GERD a rating in excess 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

A rating in excess of 10 percent for hiatal hernia and GERD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


